Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 06/09/2021 and the Amendment to the Claims filed on 08/21/2021 are entered with the applicant's submission filed on 06/09/2021.
Claims 1-14 and 21-27 are cancelled.
Claims 15-20 are pending.
Claims 16-20 are withdrawn.
Claim 15 is under examination.
Priority
This US15/913,563 filed on 03/06/2018 is a parent application of US 12/745,668
filed on 12/21/2010 (now US Patent 9,932,639) which is a 371 of PCT/EP2008/065040
filed on 11/06/2008 which claims US priority benefit of US Provisional 60/991,391 filed
on 11/30/2007 and claims foreign priority of EP 08100606.6 filed on 01/17/2008.
Response to Amendment
All rejections made in a previous office action and not repeated in this office action are withdrawn.  Rejections made to presently cancelled claims are moot.
Claim Objections
Claim 15 is objected to because of the following informalities:  Clarity would be improved if the “wherein clause” starting in line 6 was recited after the term “(sage)” in line 9.  Also, the term sage should be written “SAGE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 recites the limitation "the therapeutic regimen" in line 12.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in claim 15 to a therapeutic regimen.  Also, the term “the pattern of expression levels” in line 10 does not have sufficient antecedent basis because there is no prior reference in claim 15 to a pattern of expression levels.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and an abstract idea without significantly more. 
The claim recites a method for correlating the clinical outcome of a patient suffering from or at risk of developing a neoplastic disease.  Correlating expression level patterns of a patient with the patient’s data is considered be an Abstract idea.  (See 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). Also, the correlation of differential gene expression in a patient sample with a disease condition of the patient is considered to be a natural phenomenon.
These judicial exceptions are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  For example, the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are obtaining a fixed biological sample from the patient, and using a hybridization method to determine the expression level of known biomarker genes which are routine lab procedures that are well-known in the art (see Baker et al (US2005/0260646 AI published November 24, 2005, of record, in prior art rejection below).
For example, ESR1, ESR2 and Her-2/neu are well-known biomarkers as evidenced by Baker et al, and as such, when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US2005/0260646 AI published November 24, 2005, of record).
Baker et al disclose the detecting of multiple biomarker RNAs of a breast cancer sample from a patient using PCR amplification, where the biomarkers include ErbB2 (aka Her2/neu)(Ref claim 1), ESR1 (e.g., abstract), and PGR (e.g. ref claim 63; para 0044), in a method for determining likelihood of a response to chemotherapy (reference claim 63; para 0067, citing Table 2 showing a list of genes used for PCR amplification, “the expression of which predicts breast cancer response to chemotherapy”). 

Baker et al disclose detecting the ESR status of the sample (e.g., reference claim 66, detecting the estrogen receptor subset: ER, PR, Bcl2, and CEGP1).
Baker et al disclose detecting expression levels of ErbB4 (e.g. abstract).
Note that the term “by a hybridization based method” is met by either of the methods of RT-PCR or array. Further, note that Baker et al teach using a fixed biological sample in reference claims 22 and 47.
The level of skill in the art of methods of detecting differential gene expression in a patient sample using PCR amplification and other hybridization based methods was very high before the time of the presently claimed invention as shown in the cited references.
One of ordinary skill in the art having the cited references before the time of the presently claimed invention would have been motivated to combine the elements of the cited reference to arrive at the presently claimed invention for the rationale of increasing efficiency and accuracy of results to determine more accurate correlations of differential gene expression of the known breast cancer related genes with patient etiopathology and therapeutic regimen. The detecting of the recited biomarker genes in a patient breast cancer sample was explicitly suggested in the Baker reference.
It would have been obvious for one of ordinary skill in the art having the Baker et al reference before the time of the presently claimed invention to have performed Bakers’ method of amplifying the biomarker genes ErbB2 (aka Her2/neu), ESR1 (e.g., abstract), and PGR from a patient breast cancer sample because they explicitly disclose 
Baker et al also include additional methods to detect biomarker genes of interest including hybridization in a fixed sample. 
It would have been obvious for one of ordinary skill in the art to have used these known methods of RT-PCR amplification and array to detect expression levels of genes correlated with ESR, and specifically each of the genes ErbB2 (aka Her2/neu), ESR1 (e.g., abstract), and PGR because detection of such known genes already correlated to breast cancer in a patient sample for purposes of finding differential gene expression levels to be able to correlate such differences with etiopathology and therapeutic regimen.
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the Baker et al reference before them would have had a reasonable expectation of success to combine the elements of testing a sample of a breast cancer patient for differential expression levels of the genes ErbB2 (aka Her2/neu), ESR1 (e.g., abstract), and PGR using RT-PCR amplification or using array to arrive at the presently claimed invention. Thus, the claims as a whole are rendered obvious in view of the cited references.
Applicants’ response filed on 06/09/2021 has been fully considered but is
unpersuasive.  The applicants argue that there was suggestion or motivation to combine the references to arrive at the presently claimed invention.  Specifically, the applicants argue that Baker et al does not teach each of ESR1, ESR2, PGR, and Her-2/neu.  However, the applicants’ argument is not commensurate with the scope of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9,932,639 in view of Baker et al (above).  As noted in the previous office action, the present application does not appear to be a proper DIV and thus the ‘639 Patent does not receive a statutory bar against NSDP.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claim 15.  For 
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the Baker et al reference before them would have had a reasonable expectation of success to combine the elements of testing a sample of a breast cancer patient for differential expression levels of the genes ErbB2 (aka Her2/neu), ESR1 (e.g., abstract), ESR2, and PGR using RT-PCR amplification or using array and to correlate such expression data to a patient’s medical data to arrive at the presently claimed invention. Thus, the claims as a whole are rendered obvious in view of the cited references.
Applicants’ response filed on 06/09/2021 has been fully considered but is
unpersuasive. Applicant does not point out any reasons why the rejection is not a
proper rejection and thus the rejection is maintained.
Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636